Title: To George Washington from Major General Charles Lee, 27 June 1778
From: Lee, Charles
To: Washington, George


                    
                        Dr General
                        Near English Town [N.J.]June the 27th [1778] 7 o clock
                    
                    I did not receive your order to halt until the head of the Detachment was within a mile of English Town Creek—I immediately halted on the receipt—indeed it was not my intention to proceed further than the first brook or Water—I have taken a tolerable strong Post in the wood where I shall wait for further orders—unless the expediency of making some movement is so forcible as to oblige me—I the Enemy certainly lay at Monmouth last night at least the rear of e’m, but whether They mov’d or no this morning is uncertain—The People here are inconceivable Stupid—I have sent two lively young foot men (for They have no horses) to reconnoitre. I am, Dr Sir, Yours
                    
                        C. Lee
                    
                    
                        P.S. I wish Your Excellc’y woud order me some axes—a little spirits for the Men and two or three (if They can be spared) active well-mounted light Horse Men.
                    
                